                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       LEXINGTON

                                                )
ANGELA R. HUFF, Individually and as             )
Executrix of the Estate of David W. Huff        )
                                                )         Civil No. 5:18-cv-00469-GFVT
       Plaintiff,                               )
                                                )
V.                                              )         MEMORANDUM OPINION
                                                )
AGCO CORPORATION, et al.,                       )                 &
                                                )               ORDER
       Defendants.                              )


                                         *** *** *** ***
                                                I

         The Plaintiff, Angela Huff, originally filed an action in state court against AGCO and

  Cargill for claims relating to the death of her husband. [R. 18 at 1.] Since complete diversity

  existed, the Defendants removed the case to federal court. Id. at 2. But Huff amended her

  complaint to add a nondiverse defendant, Southern States, and sought remand. Id. The

  Defendants objected that the joinder of Southern States was fraudulent. Id. at 3. Judge Caldwell

  disagreed and remand was granted. Id.

         So, the case found itself again proceeding in state court. Id. Shortly thereafter, the state

  court dismissed the claim against Southern States in a non-final judgment. Id. The Defendants

  allege that this dismissal restored federal jurisdiction. [R. 25.] As a rule, however, involuntary

  dismissal does not reestablish federal jurisdiction. [R. 18.] Nonetheless, the Defendants believe

  that two exceptions to that bar on removal apply to this case: fraudulent joinder and voluntary

  action rule. [R. 25.] They are wrong. As a result, Huff’s motion for remand [R. 18] is
GRANTED. Because this ruling involved application of unsettled law, Huff’s request for

attorney fees [R. 18] is DENIED.

                                                II

                                                A

       A defendant may remove a civil action brought in state court to federal court only if the

action is one over which the federal court could have exercised original jurisdiction. See 28

U.S.C. §§ 1441, 1446. This Court has original “diversity” jurisdiction over all civil actions when

“the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs,

and the dispute is between” those who are “citizens of different states.” 28 U.S.C. § 1332(a)(1).

In making this assessment, the Court considers whether federal jurisdiction existed at the time of

removal. See Everett v. Verizon Wireless, Inc., 460 F.3d 818, 822 (6th Cir. 2006).

       Complete diversity can be restored if a plaintiff voluntarily dismisses all the non-diverse

parties. Newton v. United Coal Co., LLC, 2011 WL 2534323, *2 (E.D. Ky. 2011). After the

non-diverse parties are voluntarily dismissed, the remaining defendants can remove to federal

court. Id. However, if the non-diverse defendant is involuntarily dismissed, then the case is not

usually removable. Wiacek v. Equitable Life Assur. Soc’y of U.S., 795 F.Supp. 223, 225 (E.D.

Mich. 1992).

       The distinction between voluntary and involuntary dismissals is not one without a

difference. With an involuntary dismissal, complete diversity may be only illusory if the appeals

court reverses the trial court’s dismissal. Newton, 2011 WL 2534323 at 2. As a result,

jurisdiction could be destroyed at any time. Id. But no such fear exists with a voluntary

dismissal because the plaintiff has terminated her pursuit of the non-diverse defendant.

Regardless, exceptions to this rule exist. The Defendants believe two such exceptions apply to



                                                 2
this case: (i) fraudulent joinder and (ii) voluntary conduct. [R. 25.] The Court explains, in turn,

why both exceptions do not prevent remand.

       Because federal courts are courts of limited jurisdiction, “the removal statute should be

strictly construed,” and any doubts should be resolved in favor of remanding the case to state

court. Eastman v. Marine Mech. Corp., 438 F.3d 544, 549 (6th Cir. 2006); see also Cole, 728 F.

Supp. at 1307 (citations omitted).

                                                 B

       Fraudulent joinder is a “judicially created doctrine that provides an exception to the

requirement of complete diversity.” Coyne v. Am Tobacco Co., 183 F.3d 488, 493 (6th Cir.

1999) (quoting Triggs v. John Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998)). This

doctrine is used by courts “when the non-removing party joins a party against whom there is no

colorable cause of action.” Saginaw Housing Comm'n v. Bannum, Inc., 576 F.3d 620, 624 (6th

Cir. 2009) (citing Jerome-Duncan Inc. v. Auto-By-Tel, LLC, 176 F.3d 904, 907 (6th Cir. 1999)).

This doctrine was created to prevent plaintiffs from asserting claims against nondiverse

defendants “for the sole purpose of preventing removal.” McLeod v. Cities Serv. Gas Co., 233

F.2d 242, 246 (10th Cir. 1956). If Huff’s claim has no hope of success, then the “fraudulent

joinder of non-diverse defendants will not defeat removal on diversity grounds.” Saginaw

Housing Com'n, 579 F.3d at 624 (quoting Coyne v. Am. Tobacco Co., 183 F.3d 488, 493 (6th

Cir. 1999)).

       It remains unsettled what test this Court should use when the state court has dismissed the

non-diverse party. Both parties present competing tests. The Defendants argue that the Court

should “decide whether there is any reasonable possibility that the judgment of the circuit court

... will be reversed on appeal.” Lewis v. Armstrong Steel Erectors, Inc., 992 F.Supp 842, 844



                                                 3
(S.D. W.V. 1998) (quoting Arthur, 798 F.Supp. at 370); see also Wiacek, 795 F.Supp. at 225.

Huff, instead, urges that the test should only ask whether there was a reasonable basis for

predicting that state law might impose liability at the outset. Hardy v. Ajax Magnathermic

Corp., 122 F.Supp.2d 757, 760 (W.D. Ky. 2000). Huff’s rule is preferable because it preserves

judicial resources and is respectful of state courts.

       Indeed, simple application of law-of-the-case to rulings on fraudulent joinder saves

judicial resources and assists in the smooth administration of justice. Extension of this rule

makes it unnecessary to revisit prior decisions unless a grave injustice will be done by not doing

so. Christianson v. Colt Industries Operating Corp., 486 U.S. 800, 817 (1988). And the remand

standard, which resolves all differences in favor of remand, highlights the belief that state courts

are equally able to administer justice. Certainly, only in exceptional circumstances would a

defendant be prejudiced by litigating its case in state court. The Defendants have not articulated

a compelling reason why this case is among those rare cases.

       What is more, a ruling on whether Huff’s joinder was fraudulent would improperly

involve this Court in the pending state case. Especially, whereas here, this Court would be

required to announce that Huff’s claim against Southern States had zero merit before the

Kentucky Court of Appeals has heard the case. Such a pronouncement improperly places a

thumb on the scale and risks an inconsistent ruling if that court disagrees. Our abstention

doctrines teach that this court should not unnecessarily interfere with a pending state case. See

Younger v. Harris, 401 U.S. 37 (1971). This is one of those cases.




                                                   4
         Here, Judge Caldwell determined at the outset of this case that the joinder of Southern

States was not fraudulent. [R. 18 at 2-3.] Under the circumstances, this Court cannot and will

not disturb that ruling. 1

                                                         C

         A plaintiff’s voluntary action can also make remand inappropriate. Cowing v. Lockheed

Martin Corp., 2016 WL 1271029, *2 (E.D. Ky. 2016). Typically, the plaintiff’s voluntary action

is their dismissal of the non-diverse defendants. But, a plaintiff’s decision to voluntarily sever

the claims of the diverse and nondiverse defendants can have the same effect as a voluntary

dismissal. Id.

         In Cowing, for example, the plaintiff requested that the draft judgment for the nondiverse

defendant be made final and appealable. Id. But this change required a finding of severability

between the claims by the state trial court—a determination that would not have been made but

for the invitation of the plaintiff. Id. at *3. Thus, it was the plaintiff that “voluntarily

abandon[ed] the joint character of his proceedings.” Id. (citing S. Pac. Co. v. Haight, 126 F.2d

900, 904 (9th Cir. 1942)). Then, in seeking appeal of that final ruling, the plaintiff failed to

name the diverse defendants as indispensable parties. Id. Together those two actions lead to the

inexorable conclusion that the plaintiff’s claims could be maintained in separate actions. Id.

         Huff’s case is not analogous. Yes, Huff has appealed 2 the state court’s dismissal of her

claim, but that decision was not final. Unlike Cowing, the state court has made no determination

about the severability of the claims. Id. And if Huff succeeds on appeal, then her claims against




1
  In any event, Huff’s case is not like those in which remand was denied. In each of those cases the plaintiff failed
to vigorously prosecute their nondiverse state law claims. See Hardy, 122 F.Supp.2d at 760; Wiacek, 795 F.Supp. at
225. The plaintiffs’ reluctance gave lie to their claims. Here, Huff has a pending appeal and appears to be
prosecuting her claim to the furthest extent possible.
2
  Huff could not name the Defendants in her interlocutory appeal.

                                                          5
both diverse and nondiverse defendants will again proceed in tandem. Therefore, Huff has not

taken a voluntary action that makes the case inappropriate for remand.

                                                 D

       Huff has also requested an award of costs and attorney fees stemming from unsuitable

removal pursuant to 28 U.S.C. § 1447. [R. 18.] Although this Court has ultimately concluded

that remand is proper, the Court does not find that Defendants “lacked an objectively reasonable

basis for seeking removal.” Powers v. Cottrell, Inc., 728 F.3d 509, 515 (6th Cir. 2013). Given

the conflicting tests that exist for testing whether joinder was fraudulent, the Defendants had a

reasonable basis for believing this Court had jurisdiction over the case. Therefore, this Court

DENIES the Plaintiffs’ Motion for Award of Costs and Attorney Fees. [R. 18.]

                                                III

       Accordingly, the Court being sufficiently advised, it is hereby ORDERED as follows:

           1. Plaintiff’s Motion [R. 18] is GRANTED as to remand;

           2. This action is REMANDED in its entirety to the Mercer Circuit Court from

               which it was removed;

           3. Plaintiff’s Motion [R. 18] is DENIED as to costs and attorney fees; and

           4. This matter is STRICKEN from the Court’s active docket.




                                                 6
This the 13th day of March, 2019.




                                    7
